DETAILED ACTION
This action is responsive to an Amendment filed 11/10/2021. Claims 1-8, 10, 12-14, 17-19, 22-26 are pending. Claims 1, 17, and 22 are independent.
Examiner agreed with applicant that Azuma doesn't include both the limitations in claim 1: a plurality of lower memory cells below the plurality of bit lines, the plurality of lower memory cells connected to the plurality of bit lines AND a plurality of upper memory cells above the plurality of bit lines, the plurality of upper memory cells connected to the plurality of bit lines. This is equivalent to the last limitations found in the independent claims 17 and 22.

ALLOWABLE SUBJECT MATTER
Claims 1-8, 10, 12-14, 17-19, 22-26 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 (and claims 2 – 8, 10, 12 - 14 which further depend) the closest art of record US PGPub 2013/0077384 A1 to Azuma et al. ("Azuma"). Azuma discloses a memory device comprising: a plurality of bit lines extending in a first direction; a plurality of lower memory cells (Fig. 19 51a) below the plurality of bit lines, the plurality of lower memory cells connected to the plurality of bit lines, a plurality of upper memory cells (Fig. 19 51b) but Azuma does not teach both a plurality of upper memory cells above the plurality of bit lines, the plurality of upper memory cells connected to the plurality of bit lines and a plurality of lower memory cells below the plurality of bit lines, the plurality of lower memory cells connected to the plurality of bit lines. 
With respect to independent claim 17 (and claims 18 - 19 which further depend), Azuma discloses a memory device comprising: a plurality of bit lines located at different heights from an upper surface of a substrate, the plurality of bit lines extending in a first direction, parallel to the upper surface of the substrate; a plurality of word lines located at a height different from the heights of the plurality of bit lines in a direction perpendicular to the upper surface of the substrate, but Azuma does not teach an uppermost memory layer of the plurality of memory layers includes a number of memory cells greater than a number of memory cells included in each of remaining memory layers among the plurality of memory layers.
With respect to independent claim 22 (and claims 23 – 26 which further depend), Azuma discloses a memory device comprising: a substrate including a plurality of unit areas; a plurality of bit lines extending in a first direction, the first direction parallel to an upper surface of the substrate; a plurality of lower word lines between the plurality of bit lines and the upper surface of the substrate, but Azuma does not teach a plurality of memory cells between the plurality of bit lines and the plurality of lower word lines, the plurality of memory cells also between the plurality of bit lines and the plurality of upper word lines; and the number of the plurality of upper word lines is greater than the number of the plurality of lower word lines. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
When responding to this office action, applicants are advised to provide the examiner with the page and line numbers in the application and/or references cited to assist the examiner.

Conclusion
A shortened statutory period for response to this action is set to expire three months and zero days from the mailing date of this letter. Failure to respond within the period for response will cause this application to become abandoned (see MPEP 710.02(b)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY W BYRNE/Primary Examiner, Art Unit 2824